Plaintiff in error was convicted of the crime of robbery in the first degree, and his punishment fixed by the jury at imprisonment in the state penitentiary for 15 years.
The appeal is by transcript, which sets forth the information, the demurrer, the instructions of the court, the verdict of the jury, the judgment of the court, and the motion for a new trial.
There is nothing in the record to show that any exceptions were taken to the instructions of the court, nor to the overruling of the motion for a new trial, nor is the transcript certified by the clerk as required by law.
The plaintiff in error in his brief contends that the information is duplicitous, that the verdict is contrary to law, and that the court had no jurisdiction to pass sentence and judgment.
An examination of the record discloses that the information contains some redundant matter, but is sufficient to charge the crime of robbery in the first degree.
The instructions of the court fairly state the law as applicable to the facts in the case; the verdict of the jury and the judgment are legal and sufficient.
The errors complained of by the plaintiff in error being without substantial merit, the cause is affirmed.
DAVENPORT, P. J., and EDWARDS, J., concur. *Page 447